Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jae Park on 06/10/2021.

The application has been amended as follows: 
Specification amendments:
The phrase “auxiliary wing[s]” is changed to “auxiliary boom[s]” in paragraphs 16, 18, 46, 65, 66, 68, 71, 80, and 86 of the specification.

To achieve the above object, according to one embodiment of the present invention, a vertical takeoff and landing aircraft includes a flight fuselage F on which a main wing 3 and auxiliary booms booms booms 

In addition, the variable part may include the front variable part 11 that varies the front propeller 7, and the rear variable part 13 that varies the rear propeller 9, the front variable part 11 may boom booms boom booms 

As illustrated in FIG. 1 to FIG. 8, according to the present invention, a vertical takeoff and landing aircraft 1 includes a flight fuselage F on which a main wing 3 and auxiliary booms booms booms 

The rear propeller 9 is variably disposed by the rear variable part 13 between the auxiliary booms 

The rear propeller 9 and the rear variable part 13 have the same structure as the front propeller 7 and the front variable part 11, but there is a difference in a structure connected to the auxiliary booms 

As illustrated in FIG. 5, the rear variable part 13 includes a first rear variable frame 33 which can vary the rear propeller 9 in the horizontal direction or vertical direction by being rotated at a predetermined angle by connecting one end to the output shaft of the rear variable power source 31 in one auxiliary boom boom booms 

Both ends of the second rear variable frame 35 are respectively connected to the rear propeller 9 and the auxiliary booms 

As described above, the rear propeller 9 is variably mounted by the rear variable part 13 between the pair of the auxiliary booms 

As described above, the front propellers 7 are mounted to be variable on both sides of the flight fuselage F, and the rear propeller 9 are mounted to be variable between the pair of the auxiliary booms 




Claims amendments: All of the reference characters are deleted

	1.	A vertical takeoff and landing aircraft comprising:
	a flight fuselage on which a main wing is mounted;
	first and second auxiliary booms mounted on respective left and right sides of the main wing
left and right on front variable parts and configured 
	a rear propeller mounted between booms on rear variable parts a rear of the flight fuselage and configured 
	
	a control unit for controlling the front and rear variable parts and;
	an interval adjusting unit disposed between the pair of front propellers and configured to move each of the front variable parts in the horizontal direction,
	wherein the interval adjusting unit includes a sliding rail that is disposed on the bottom of the flight fuselage to slidably support a pair of front variable power sources, a driving unit that is disposed between the pair of the front variable power sources to move the front variable power sources in the horizontal direction by pushing or pulling, and an interval adjusting module that is configured to control a travel distance of the pair of the front variable power sources by sending a signal to the driving unit based on a flight speed signal transmitted by the control unit; and
	wherein the front variable power sources are configured to drive the pair of front propellers.

	2.	cancelled

	3.	The vertical takeoff and landing aircraft according to Claim 1
	the pair of front variable power sources are one of the pair of the front variable power sources one of pair of the front propellers 
	the rear variable parts include boom  boomsboom  booms

	4.	The vertical takeoff and landing aircraft according to Claim 3,
	wherein the rear propeller includes a rear guide that is integrally connected between the first and second rear variable frames, and a rear propeller assembly that generates thrust by being mounted on the inside of the rear guide, the rear propeller assembly includes a rear driving source that generates power for thrust,  blades that generate 

	5.	The vertical takeoff and landing aircraft according to Claim 3,
	wherein the control unit includes a front variable control module which can control the front variable power sourcesa 

	6.	The vertical takeoff and landing aircraft according to Claim 1
	wherein the sliding rail includes a lower rail fixedly disposed on the flight fuselage, and a slider that is coupled to an a power source of the pair of front variable power sources 

	7.	The vertical takeoff and landing aircraft according to Claim 4
	wherein the rear propeller includes the rear guide that is integrally connected between the first and second rear variable frames, and the rear propeller assembly that is mounted on the inside of the rear guide to generate thrust, a plurality of the rear propellers are provided, and the rear propeller assembly of a a 

	8.	The vertical takeoff and landing aircraft according to Claim 7,
	wherein the plurality of the rear propellers are arranged in a series, in parallel, or a mixture of at least a portion of series and parallel.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regev (US 2017/0240274 A1) discloses a similar type of aircraft including a propeller 600 which can move in vertical and horizontal directions (along 670; See Fig. 2); however an adjusting unit which also moves a power source with the propeller is not disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642